F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                    November 8, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court



    SHERRY BYNUM ;
    JEN NIFER GRA SSHOFF,

             Plaintiffs-Appellants,

     v.                                                 No. 06-6114
                                                  (D.C. No. 05-CV-165-R)
    THE CITY OF OKLAHOM A CITY, a                       (W .D. Okla.)
    municipal corporation; OKLAHOM A
    COUNTY, ex rel., the Oklahoma
    County Board of County
    C om missioners; M IK E SM ITH ; JOHN
    DOE, Forty Officers of the Oklahoma
    City Police Department,

             Defendants-Appellees.



                            OR D ER AND JUDGM ENT *


Before T YM KOV IC H, A ND ER SO N, and BALDOCK , Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Plaintiffs Sherry Bynum and Jennifer Grasshoff, proceeding pro se here as

in the district court, appeal the district court’s orders dismissing their claims

against defendant City of O klahoma City (the City), and granting summary

judgment in favor of defendants Board of Commissioners of Oklahoma County

(the Board) and Oklahoma City Police Officer M ike Smith (O fficer Smith).

Plaintiffs filed suit under 42 U.S.C. § 1983 claiming their constitutional rights

were violated during and as a result of a search of their home and the filing of

criminal charges against them. W e exercise jurisdiction under 28 U.S.C. § 1291

and affirm.

                                     Background

      On February 11, 2003, several police officers, including Officer Smith,

executed a search w arrant at plaintiffs’ home, looking for illicit drugs, weapons,

and indicia of who controlled the home. 1 W hen the officers first entered,

M s. Bynum was knocked to the floor and held there with a hand on her shoulder

until all occupants of the residence could be located. Then she was required to sit

on the couch while the search proceeded. M s. Bynum’s daughter, M s. Grasshoff,

arrived home during the search; she also was placed on the couch until the search

was concluded. Another of the resident’s occupants allegedly was struck by an

officer. That occupant is not a party to this suit.



1
     The only officer who was identified and served w ith process in this case
was Officer Smith. Therefore, the other officers are not parties to this action.

                                          -2-
      The search produced illicit drugs and firearms. Plaintiffs were then

handcuffed and transported to jail. They were released on bond about twenty-four

hours later. They were charged in state court with possession of marijuana with

intent to distribute, possession of methamphetamine, and possession of a firearm

while committing a felony. Eventually, they entered guilty pleas to the criminal

charges in state court and received deferred sentences.

      After the state-court criminal proceedings were terminated, plaintiffs filed

the underlying lawsuit alleging that the defendants violated their constitutional

rights by (1) interrogating them w ithout first giving M iranda warnings, (2) using

excessive force in executing the search warrant, (3) falsely arresting them,

(4) fabricating evidence that was used to extort their guilty pleas, and

(5) conspiring to deprive them of their constitutional rights.

      After affording plaintiffs an opportunity to amend their complaint, the

district court carefully and patiently analyzed their claims. It granted the City’s

motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

The court also granted the respective motions for summary judgment filed by the

Board and Officer Smith. Plaintiffs filed motions to vacate the orders as to the

City and the Board. The district court denied those motions.

      Plaintiffs now appeal. As w ill be discussed later, plaintiffs’ appellate

issues are framed as an attack on the integrity of the district court and the

opposing attorneys. Construing their pro se briefs liberally, the substance of their

                                          -3-
arguments appears to be: (1) summary judgment was inappropriate because facts

were in dispute, (2) the district court disregarded their proffered evidence that

defendants fabricated evidence to support the criminal charges against them,

(3) the district court improperly dismissed the City, even though Officer Smith

acted pursuant to the policies and customs of the City, (4) the district court denied

their due-process rights, (5) plaintiffs were given no M iranda warnings, even

though the police asked them questions while they were in custody, (6) the police

assaulted, battered, and threatened them, and (7) the magistrate judge and district

court conspired to unjustly deny them damages.

                     M otion to Disqualify All Appellate Judges

      Before addressing the substance of the appeal, we must resolve plaintiffs’

motion to disqualify virtually all of the judges on the Tenth Circuit bench, as well

as all other federal appellate judges in the country. Their motion consists of an

article written by someone unrelated to this appeal about unpublished appellate

rulings. Plaintiffs have stated no ground for disqualification. See 28 U.S.C.

§ 455. The motion is denied.

                                Standards of Review

      W e review de novo the district court’s grant of summary judgment, viewing

the record in the light most favorable to the party opposing summary judgment.

Lanman v. Johnson County, 393 F.3d 1151, 1154-55 (10th Cir. 2004). Summary

judgment is appropriate if there is no genuine issue of material fact and the

                                         -4-
moving party is entitled to judgment as a matter of law. Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986); Fed. R. Civ. P. 56(c). Summary judgment will be

granted to defendant if plaintiff “fails to make a show ing sufficient to establish

the existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.” Celotex Corp., 477 U.S. at 322. “Thus, to

survive summary judgment the plaintiff has the burden to put forth sufficient

evidence to warrant a verdict as a matter of law; a scintilla of evidence will not

suffice.” Lanm an, 393 F.3d at 1154-55. A dismissal under Rule 12(b)(6) is also

reviewed de novo. M iller v. United States, 463 F.3d 1122, 1123 (10th Cir. 2006).

      W e review for an abuse of discretion the district court’s orders denying

plaintiffs’ requests to vacate the orders dismissing the C ity and granting summary

judgment to the Board. See Price v. Philpot, 420 F.3d 1158, 1167 n.9 (10th Cir.

2005) (stating motions under either Rule 59(e) or Rule 60(b) reviewed for abuse

of discretion). Plaintiffs are representing themselves on appeal so their pleadings

will be construed liberally. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

                                     Discussion

      W e first observe that plaintiffs’ appellate briefs do not comply with Fed. R.

App. P. 28. “Under Rule 28, which applies equally to pro se litigants, a brief

must contain more than a generalized assertion of error, with citations to

supporting authority” and the record. Garrett v. Selby Connor M addux & Janer,

425 F.3d 836, 841 (10th Cir. 2005) (quotation omitted). W e recognize that

                                          -5-
plaintiffs made a conclusory statement that the district court failed to follow the

law , and then listed almost three pages of case citations. This is not adequate

appellate argument.

      M ore troubling is plaintiffs’ scurrilous, unfounded attack on the integrity of

the district judge and the attorneys for the defendants. For example, they charge

that the district judge “exemplifies the arrogance and deceitfulness of a federal

judiciary which has literally gone mad as well as displaying a total lack of

competence in the law.” Aplt. Opening Br. at 7. Further, in addition to charging

that the judge has violated federal law “hundreds of times,” thus demonstrating

his “heinous criminal nature,” plaintiffs state: “Of course, it don’t make no never

mind to [the district judge, he] is so far above the law, [he] cain’t [sic] see the

law, but then, [the judge] makes it up as he goes along anyway.” Aplt. Reply Br.

to Aplee. Smith at 3. Referring to one of the defendants’ attorneys, plaintiffs

wrote: “but hey -- when you get to lie like hell to gain advantage as [the

attorney] has done -- well go ahead and lie! W ho cares?” Id. at 4. These

statements come perilously close to forfeiting plaintiffs’ right to appellate review.

See Garrett, 425 F.3d at 840 (10th Cir. 2005) (holding plaintiff’s scurrilous briefs

that failed to address substance of claims forfeited appeal).

      Nevertheless, we have carefully reviewed the record on appeal, as well as

the briefs submitted by the parties. Applying the standards set out above, we

affirm the judgment substantially for the reasons stated in the district court’s

                                           -6-
orders granting the respective defendants’ motions to dismiss or for summary

judgment. W e further find no abuse of discretion in the district court’s orders

denying plaintiffs’ motions to vacate the judgments.

                                     Conclusion

      Plaintiffs’ motion to disqualify all appellate judges is DENIED. The

judgm ent of the district court is AFFIRMED.


                                                    Entered for the Court



                                                    Bobby R. Baldock
                                                    Circuit Judge




                                         -7-